Free Writing Prospectus June 25, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-130333). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A7 (Issuing Entity) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning August 27, 2007. The Underwriter has committed to purchase all of the senior class A certificates (other than the ratio-stripped IO and ratio-stripped PO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 13 and “Series risk factors” beginning on page 6 before you purchase any certificates. Countrywide Securities Corporation (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. 1 How to read this free writing prospectus This free writing prospectus consists of a supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives some specific information about this series of certificates. The supplement does not describe the characteristics of any particular class of certificates; the characteristics of individual class A certificates will be determined by the Underwriter. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely on the information in this free writing prospectus, together with specific information on the certificates provided to you by the Underwriter. Contents SUPPLEMENT 3 Summary 3 Series risk factors 6 The mortgage loans 7 Allocations and distributions 7 Static pool information 9 Legal proceedings 10 Non-affiliated originators 10 Possible special servicer 10 Additional ERISA considerations 11 Legal investment 11 Federal income tax consequences 11 CORE PROSPECTUS 12 Summary 12 General risk factors 13 Series structure 17 Subordination 23 Allocations 25 Distributions 30 Adjustments to class balances 35 Realized losses 36 Loss recoveries 37 Voting rights 38 Composite and component classes 38 Multiple pool series 38 Cross-collateralization 39 Clean-up call 46 Sensitivity of certificates to prepayments 47 Yield to maturity 49 CitiMortgage’s securitization programs 50 Static pool information 51 The mortgage loans 52 Insurance and other credit support 56 Mortgage documents 58 The Depositor and other affiliates of CitiMortgage 59 Mortgage loan underwriting 59 Servicing 63 The Trust 69 Book-entry and physical certificates 72 European purchasers 74 ERISA considerations 76 Legal investment considerations 77 Taxation of certificate holders 79 Taxation of the Trust 88 Legal aspects of mortgage loans 88 Use of proceeds 99 Additional information 99 INDEX 100 2 SUPPLEMENT Summary Offered certificates Two groups of senior class A certificates, and three classes — B-1, B-2 and B-3 — of subordinated certificates. It is anticipated that senior class A certificates with the following approximate aggregate principal balances will be issued on the closing date: Group I Group II Combined $885 million $23 million $908 million Certificates not offered by this prospectus Three classes — B-4, B-5 and B-6 — of subordinated certificates and one or more classes of residual certificates. Transaction participants Sponsor and servicer CitiMortgage, Inc., a New York corporation Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A7 (the Trust). The Trust’s CIK code for its SEC filings is 0001404425. Underwriter Countrywide Securities Corporation (Countrywide) for the senior class A certificates, other than the ratio-stripped IO and ratio-stripped PO class certificates. An underwriter for the ratio-stripped PO class and class B-1, B-2 and B-3 certificates has not yet been selected. 3 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Ratings The class A offered certificates will be rated AAA or Aaa by at least two of Fitch, Moody’s or S&P, except that a super senior support class may have a lower rating. Class B-1 will be rated AA or Aa, class B-2 will be rated A, and class B-3 will be rated BBB or Baa by at least one such rating agency. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning August 27, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. 4 Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in the supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Class B certificates July 25, 2037 July 25, 2022 July 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date July 27, 2007 5 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Any underwriter selected for the class B-1, B-2 and B-3 certificates must agree to purchase the class B-4, B-5 and B-6 certificates on the closing date (the Purchaser), subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. Mortgage pool parameters The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of more than 15 years but not more than 30 years. The mortgage loans in pool II are all mortgage loans that have original maturities of not more than 15 years. Some of the mortgage loans in pool I are interest-only mortgage loans (described below). All mortgage loans were originated or acquired by CitiMortgage. Pool I Pool II Combined Approximate scheduled principal balance (± up to 5%) $980 million $27 million $1,007 million Target rate 6.25% 5.75% N/A The amounts in the preceding table are based on the bid pools of mortgage loans. The principal amount of the mortgage loans in the combined bid pool is approximately 5.45% larger than the principal amount of the loans in the anticipated final combined pool. This allows for mortgage loans to be eliminated from a bid pool if they have document defects or are otherwise discovered not to meet the required standards for inclusion in the final pool. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Alt-A mortgage loans All the mortgage loans are Alt-A loans. Alt-A loans may involve higher loan-to-value ratios, different property types or more limited 6 borrower documentation than other mortgage loans securitized by CMSI. Alt-A loans are described in the core prospectus under “Mortgage loan underwriting—Alt-A loans.” Interest-only mortgage loans The bid pools contain approximately the percentages and amounts of interest-only mortgage loans shown in the following table: Interest-only mortgage loans Percentage Amount Pool I 43.5% $426.7 million Pool II None None Combined 42.4% $426.7 million The interest-only mortgage loans included in the bid pools require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. This effect could be larger for Alt-A pools. The mortgage loans Representations and warranties CMSI will make representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a material breach of a representation or warranty for a mortgage loan, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming Alt-A loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Other loans in the bid pools may have been purchased from originators not affiliated with CitiMortgage, as described in “Non-affiliated originators” below in this supplement. Allocations and distributions Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes 7 and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes 8 in unrelated groups, as described in the core prospectus. Because the pool II target-rate strip has a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II target-rate strip that remain after interest distributions to the group II target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes Certain classes may be super senior classes and their respective super senior support classes. This means that after the subordination depletion date, any loss (other than a non-subordinated loss) that would otherwise reduce the principal balance of the super senior class will instead reduce the principal balance of its super senior support class or classes, until the principal balance of the super senior support classes is reduced to zero. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Static pool information CMSI has only securitized 12 previous series of Alt-A mortgage loans. Information (so-called static pool information) regarding delinquencies, cumulative losses, prepayments and other features of 10 of those series, 2005-A1, 2006-A1 9 through 2006-A7, and 2007-A1 through 2007-A2, may be obtained, free of charge, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMALT” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “Revised 2Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.microsoft.com. CMSI has not purchased or originated a material number of Alt-A loans other than the loans included in the series referred to in the preceding paragraph and the current series. Accordingly, no “vintage data” is available for such loans. Static pool information regarding pools of residential mortgage loans composed primarily of loans other than Alt-A loans that were previously securitized by CitiMortgage may also be obtained free of charge on CitiMortgage’s website by clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button, and selecting the appropriate quarter. Static pool information under the CMSI heading may not be an appropriate guide for assessing future performance of a series where the pool consists primarily of Alt-A loans. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Non-affiliated originators Approximately the following percentages of mortgage loans (by principal balance) in the bid pools were originated by organizations not affiliated with CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I Pool II Combined 65.14% 42.10% 64.53% None of these organizations originated as much as 10% of the mortgage loans in any pool, ·ABN AMRO Mortgage Group originated approximately 26.13%% of the loans in pool I, and approximately 25.44% of the mortgage loans in the combined pool, and ·MortgageIT, Inc., a subsidiary of Deutsche Bank, headquartered in New York, New York, originated approximately 12.65% of the mortgage loans in pool I, 17.16% of the mortgage loans in pool II, and approximately 12.77% of the mortgage loans in the combined pool, and ·Quicken Loans Inc., headquartered in Livonia, Michigan, originated approximately 17.08% of the mortgage loans in pool II. For purposes of this section, mortgage loans originated by ABN AMRO Mortgage Group before its March 1, 2007 acquisition by CitiMortgage are considered to have been originated by an organization not affiliated with CitiMortgage, and are included in the preceding table. Possible special servicer CitiMortgage has entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (“C-BASS”) and Litton Loan Servicing LP (“Litton”). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may 10 designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. Additional ERISA considerations The Department of Labor has granted the Underwriter, Countrywide, an administrative exemption, Prohibited Transaction Exemption PTE 2000-55, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the Underwriter’s exemption. The Underwriter’s exemption should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriter in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by the servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriter’s exemption does not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriter, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. Offered certificates will be treated as debt instruments for US federal income tax purposes. It is anticipated that interest only, principal only and accrual classes will, and other classes may, be issued with original issue discount (OID). The offered certificates will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates will be treated as “qualified mortgages” for another REMIC. 11 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law Trust under New York law as the Issuing Entity. The name of the Trust/Issuing Entity is stated on the cover page of this prospectus, and the Trustee for the Trust is identified in the supplement. The Trust will not have any officers or directors, and no continuing duties other than to hold assets and to issue the series of certificates described in this prospectus. CitiMortgage will set up other trusts for other series of certificates. As of the cut-off date designated in the supplement, Citicorp Mortgage Securities, Inc. (CMSI) will purchase one or more pools of mortgage loans from CitiMortgage for a purchase price equal to the amount to be received by CMSI from the Underwriter(s) and the Purchaser(s) identified in the supplement. CMSI will, as of the same day, transfer the mortgage loans to the Trust in exchange for certificates with an outstanding principal balance equal to the scheduled principal balance of the mortgage loans. The certificates The certificates received by CMSI from the Trust in exchange for the mortgage loans will comprise a single series of certificates. CMSI will sell the certificates offered by this prospectus to the Underwriter(s). Some of the remaining certificates will be sold to unaffiliated purchasers in private transactions, and the remainder will be retained by CMSI or CitiMortgage. CMSI has registered the certificates offered by this prospectus with the Securities and Exchange Commission (the SEC) on a registration statement, file number 333-130333. The registration statement and other reports and information regarding CMSI are available without charge on the SEC’s Internet site at www.sec.gov. You can also read and copy any materials filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549. You can obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. This prospectus describes the series of certificates to be offered by CMSI. This core prospectus describes features of the series that it shares with series of other trusts set up by CMSI; the supplement describes some unique features of this series. A certificate holder will own, through the Trust, a portion of the payments on the mortgage loans received by the Trust and other property held by the Trust. The certificates are mortgage pass-through certificates—that is, principal and interest payments on the mortgage loans received by the Trust will, after deduction of servicing and other costs, be distributed (“passed through”) to the certificate holders. Distributions to certificate holders will be made on periodic distribution days, which will be monthly unless otherwise stated in the supplement. Each mortgage loan will be secured, usually by a first-priority mortgage on a one- to four-family residential property. Some mortgage loans may be loans on cooperative apartments, which will be secured by a first-priority lien on shares in a cooperative apartment corporation and the related lease or occupancy agreement. Other mortgage loans may be secured by leases of residential property. Some mortgage loans may be partially secured by pledges of investment securities. The supplement describes the mortgage loans in the Trust. REMIC election The Trust will elect to be treated as one or more “real estate mortgage investment conduits” (or REMICs) under US federal tax laws. A REMIC is generally not subject to US federal corporate tax, so payments of principal and interest 12 received by the Trust can generally be distributed to certificate holders without deduction for those taxes. See “Taxation of the Trust” below. General risk factors You should consider the following general risk factors, and any risk factors described in the supplement that are specific to this series, before you purchase any certificates. Limited credit enhancement Credit enhancement for the senior classes of certificates is provided by the subordination of other classes. The amount of credit enhancement provided by subordination for any class will, however, be limited and will decrease over the life of the transaction due to reductions of the principal balances of the subordinated classes through the distribution of principal and allocation of principal losses to them. Also, dollar limits may be specified in the supplement for the amount of special hazard, fraud and bankruptcy losses that may be allocated to the subordinated classes; once any such limits are reached, such losses on the hypothetical mortgage loans in the target-rate strip will be allocated proportionally among all target-rate classes, and such losses on the hypothetical mortgage loans in a PO strip will be allocated to the related ratio-stripped PO class. (Losses allocated to an accrual class will be allocated on the basis of the lesser of that class’s current or initial principal balance.) Limited liquidity The liquidity of the certificates may be limited. ·A secondary market for a class of certificates may not develop or, if it does, it may not provide you with liquidity of investment or continue for the life of the certificates. ·While CMSI anticipates that the Underwriter(s) will establish a secondary market for the certificates, the Underwriter(s) will not have to do so or to continue doing so for any period of time. ·CMSI does not intend to list any certificates on a securities exchange or automated quotation system. Limited assets The Trust’s assets are generally limited to mortgage loans. If payments and recoveries on the mortgage loans are insufficient to make all distributions of interest and principal on the certificates, there may be no other assets available to make up the deficiency. CitiMortgage will advance its own funds to cover delinquent payments of principal or interest on a mortgage loan it services; if CitiMortgage fails to make the advance, the paying agent will make it. But CitiMortgage and the paying agent are required to make these advances only to the extent that they determine that the advance will be recoverable from future payments and proceeds on the mortgage loan. Other servicers and master servicers of third-party mortgage loans must advance their own funds to cover delinquent scheduled payments of principal and interest on the loans they service, but again, only to the extent they determine that the advance will be recoverable from future payments and proceeds on the related mortgage loans. To the extent that CitiMortgage, other servicers and master servicers and the paying agent do not make advances, the only source of cash for distributions on the certificates will be cash received on the mortgage loans. Subordination Shortfalls in payments received on the mortgage loans will result in shortfalls in distributions to the subordinated classes, in the following order of priority: ·Class B-1 is subordinated to the senior classes. Class B-1 will therefore not receive a distribution of interest or principal on a distribution day until the senior classes have received full distributions on that day. 13 ·Class B-2 is subordinated to the senior classes and class B-1. Class B-2 will therefore not receive a distribution of interest or principal on a distribution day until the senior classes and class B-1 have received full distributions on that day. ·Class B-3 is subordinated to the senior classes and classes B-1 and B-2. Class B-3 will therefore not receive a distribution of interest or principal on a distribution day until the senior classes and classes B-1 and B-2 have received full distributions on that day. If a principal loss is allocated to a class, it reduces (by the amount of the loss) the principal that can ultimately be distributed to that class. Principal losses realized on mortgage loans are generally allocated to the most subordinated class until its principal balance is reduced to zero, then to the next most subordinated class until its principal balance is reduced to zero, and so on through the subordinated classes. As a result, the ultimate distribution to holders of the offered subordinated classes of certificates of their principal balances depends upon the timing and the level of losses realized on the mortgage loans and other shortfalls in payments on the mortgage loans. Although some realized losses on mortgage loans may initially be allocated to a ratio-stripped PO class, these losses are likely to be borne ultimately by the subordinated classes. This is because a ratio-stripped PO class will generally be reimbursed for principal losses out of amounts of principal otherwise distributable to the subordinated classes. Uncertainty of yields The yield to maturity of each class of certificates will be sensitive, in varying degrees, to ·the rate of principal prepayments and other unscheduled receipts on the mortgage loans, ·the allocation of prepayments and unscheduled receipts among the classes of certificates, ·the amount, timing and cause of losses and payment shortfalls on the mortgage loans, ·the allocation of losses and distribution shortfalls among the classes of certificates, and ·any difference between the purchase price of a certificate and its principal balance at the time of purchase. If you purchase a certificate at a discount, a slower than anticipated rate of prepayment will result in an actual yield lower than the anticipated yield. If you purchase a certificate at a premium, a faster than anticipated rate of prepayment will result in an actual yield lower than the anticipated yield. If losses or distribution shortfalls are allocated to your certificates, your actual yield will be adversely affected. You should therefore understand the terms and conditions of any certificates you are considering purchasing and the priorities for principal and interest distributions and allocations of losses and shortfalls before you make an investment. See “Allocations” and “Distributions” below and “Allocations and distributions” and “Weighted average lives and yields to maturity” in the supplement. Geographic concentration A table of geographic distribution in the prospectus supplement under “Detailed description of the mortgage loans” shows the initial number and aggregate principal amount of mortgage loans (by pool and combined) in each state; the table “Series overview—the mortgage loans at [the cut-off date]” in the supplement shows, for each state having mortgaged properties securing more than 10% of the initial scheduled principal balance of the mortgage loans in any pool, the percentage of the initial scheduled principal balance of mortgage loans so secured. In recent years, California, the New York/ New Jersey metropolitan area and several other regions have experienced significant fluctuations in housing prices. Weaker economic conditions and housing markets may result in a higher rate of delinquencies and 14 defaults by homeowners and in less proceeds being realized upon liquidations of defaulted mortgage loans. Any concentration of mortgage loans in such a region presents risk considerations in addition to those generally present for similar mortgage-backed securities. In addition, California, Florida, the Gulf Coast, and other regions have experienced natural disasters such as earthquakes, fires, floods and hurricanes. These disasters may adversely affect property values generally in the region, and may result in physical damage to mortgaged properties located in such regions. Any direct damage to a mortgaged property caused by such disasters, and any deterioration in housing prices or in economic conditions in a region, may reduce the ability of homeowners to make scheduled monthly payments on their mortgage loans. This in turn may increase the likelihood and magnitude of delinquencies and losses on mortgage loans. Interest-only mortgage loans Certain mortgage loans may be interest-only mortgage loans. A homeowner with an interest-only mortgage loan is required to pay interest but not principal for an initial “interest-only” period, and then to make level payments of principal and interest for the remaining term of the loan so as to fully amortize the loan. The supplement states if there are any interest-only mortgage loans in the Trust, and if so states the principal amount of such loans in each pool and describes the interest-only periods for such loans. The increased payment of principal that a homeowner is required to make after the expiration of the interest-only period will increase the burden on the homeowner, which may increase the risk of default under the mortgage loan. In underwriting an interest-only mortgage loan, the homeowner’s ability to make principal payments after the expiration of the interest-only period is usually not considered. In addition, the increase in the monthly payment may induce the homeowner to refinance the mortgage loan, which would result in a prepayment of the loan. Homeowners called into military service If a homeowner who is member of the armed forces reserves is called to active duty, the interest rate limitations and other provisions of the U.S. Servicemembers Act and any comparable state law, including for California homeowners, the California Servicemembers Act, would apply to the mortgage loan during the homeowner’s period of active duty. In addition, homeowners who enter military service after the origination of their mortgage loans (including homeowners who are members of the National Guard at the origination of their mortgage loans and are later called to active duty) would be covered by the U.S. Servicemembers Act, any comparable state or local law, and for California homeowners, the California Servicemembers Act. The interest paid to the holders of the certificates will be reduced by any reductions in the amount of interest collectible as a result of the U.S. Servicemembers Act, any comparable state law or the California Servicemembers Act. These interest shortfalls are generally not covered by insurance policies for any insured classes of certificates. See “Legal aspects of mortgage loans—Anti-deficiency laws and other limitations on lenders” below. CMSI will not determine which mortgage loans, if any, might be affected by the U.S. or California Servicemembers Act. Legal investment Institutions whose investment activities are subject to legal investment laws and regulations or to regulatory review may be subject to restrictions on investment in certificates. CMSI cannot represent that any class of certificates will be a legal investment for you. You should consult your counsel on whether any class of certificates is a legal investment for you. 15 Restrictions on transfer The purchase and holding of certain subordinated classes of certificates by or on behalf of an employee benefit plan subject to the Employee Retirement Security Act of 1974 (ERISA) may result in prohibited transactions under ERISA, the Internal Revenue Code or similar law. These laws may restrict the number and types of investors that can buy these subordinated classes of certificates and could therefore adversely affect the liquidity of these certificates. The Trust will not register or recognize a transfer of certificates of a subordinated class unless the transferee satisfies the conditions set forth in “ERISA considerations—Class exemption” and “—Underwriters’ exemptions” below. Ratings considerations The rating agencies rating the certificates of this series are stated in the supplement. The ratings of Standard & Poor’s Ratings Services (S&P) on mortgage pass-through certificates address the likelihood of the receipt by certificate holders of timely payments of interest and the ultimate return of principal. S&P’s ratings take into consideration the credit quality of the mortgage pool, including any credit support providers, structural and legal aspects associated with the certificates, and the extent to which the payment stream on the mortgage pool is adequate to make payments required under the certificates. S&P’s ratings on such certificates do not, however, constitute a statement regarding frequency of prepayments on the mortgage loans. S&P’s ratings do not address the possibility that investors may suffer a lower than anticipated yield as a result of prepayments of the underlying mortgages. In addition, in some structures a default on a mortgage is treated as a prepayment and may have the same effect on yield as a prepayment. The ratings of Moody’s Investors Service, Inc. (Moody’s) on mortgage pass-through certificates address (1) the likelihood of the receipt by certificate holders of all distributions to which they are entitled and (2) the structural, legal and issuer aspects associated with the certificates, including the nature of the underlying mortgage loans and the credit quality of any credit support provider. Moody’s ratings on mortgage pass-through certificates do not represent an assessment of the likelihood or rate of principal prepayments. The ratings assigned by Fitch Ratings (Fitch) to mortgage pass-through certificates address the likelihood of the receipt by certificate holders of timely payments of interest and the ultimate return of principal. Fitch’s ratings reflect its analysis of the riskiness of the underlying mortgage loans and the structure of the transaction as described in the operative documents. Fitch’s ratings do not address the effect on the certificates’ yield attributable to prepayments or recoveries on the underlying mortgage loans. Further, the rating on any IO class certificates does not address whether investors therein will recoup their initial investments. The rating on any PO class certificates only addresses the return of the certificate’s principal balance. The ratings do not address the possibility that certificate holders might suffer a lower than anticipated yield due to non-credit events or that the holders of any IO class certificates may fail to recover fully their initial investments. Upon the issuance of a series of certificates, each rating agency, as part of its overall fee, charges a one-time “surveillance fee,” which pays for the rating agency to monitor the performance of the mortgage loans through the life of the series and, if necessary, adjust the ratings of the certificates. Series structure Payments on mortgage loans All payments of principal and interest on the mortgage loans by homeowners (or advances of such payments by CitiMortgage, third-party servicers, or the paying agent), and certain recoveries of losses on the mortgage loans, will, 16 after deduction of servicing fees and other expenses, be distributed to the certificate holders. There will be no other source of payments on the certificates. (In this prospectus, we usually refer to the borrower under a mortgage loan as the homeowner, even though he or she may be a tenant or a cooperative apartment shareholder.) Principal and interest payments received on the mortgage loans will include scheduled payments of principal and interest on the mortgage loans, voluntary prepayments of principal, proceeds of foreclosure proceedings on the mortgaged properties securing the mortgage loans, and payments of hazard or other insurance on the mortgaged properties or mortgage loans. The Trust may also receive other payments described in this prospectus that are not considered payments of principal or interest, and that will not be available for distribution to certificate holders. The Trust’s expenses will include fees paid to CitiMortgage and/or others for servicing the mortgage loans, expenses of foreclosure proceedings, and other expenses. Each mortgage loan will have a scheduled payment for each month that is due on the first day of the month. The scheduled payment will consist of ·interest on the loan’s principal balance for the preceding month, and ·a part of the loan’s principal balance. (For interest-only mortgage loans, there is an initial period during which there are no scheduled principal payments.) Scheduled payments of principal will include scheduled payments on a defaulted mortgage loan until foreclosure of the related mortgaged property by the Trust. It is important to understand that a scheduled payment is an amount, not an actual payment—that is, a scheduled payment may not be received by the Trust. Many allocations and other calculations involving the certificates are based on scheduled payments, which means that those allocations or other calculations do not depend on whether the Trust actually receives the full amount of the scheduled payments. Scheduled payments may also include payments for real estate taxes or other assessments and for property insurance. Scheduled payments will be reduced by any reduction in the homeowner’s scheduled principal payments due to a bankruptcy proceeding, if the reduction is not covered by subordination. The homeowner usually has a grace period in which he or she can make a scheduled payment without having to pay additional interest or a late payment charge. In addition to scheduled payments, there will also be unscheduled payments of principal on a mortgage loan. These will consist primarily of voluntary prepayments by homeowners. A homeowner may prepay part or all of his or her mortgage loan at any time. That is, a homeowner can pay more principal than he or she is scheduled to pay. The homeowner can include this additional payment with the scheduled payment of principal and interest, or can pay it at some other time. The prospectus supplement will state if any material percentage of the loans permit the lender to impose a prepayment charge for prepaying the loan. In addition to voluntary prepayments, there are a number of other types of prepayments (such as foreclosure proceeds) that may be included in unscheduled payments, and which are described in “Sensitivity of certificates to prepayments—Types of prepayment” below. CMSI anticipates that a significant number of mortgage loans will be prepaid in whole or in part. Homeowner mobility, economic conditions, enforceability of due-on-sale clauses, mortgage market interest rates and the availability of mortgage funds will all influence the level of prepayments. Property of the Trust; the cut-off date The initial unpaid principal amount of each mortgage loan (the initial principal balance of the 17 mortgage loan) in the Trust will be determined as of the first day of the month in which the certificates are issued (the cut-off date). Prepayments of principal received on or before the cut-off date will not be property of the Trust. Nor will scheduled payments of principal and interest for months ending before the cut-off date, even if the homeowners make the payments on or after the cut-off date. Example: Suppose a Trust issues certificates on January 27. Then January 1 is the cut-off date. Principal prepayments received on or before January 1 are not property of the Trust, nor are scheduled payments of principal and interest due on January 1, no matter when they are received. Principal prepayments received after January 1 are property of the Trust, as are scheduled payments due on February 1 and after, even if the scheduled payments were received before the cut-off date. The scheduled principal balance of a mortgage loan for any day will equal its initial principal balance, reduced by ·scheduled principal payments due after the cut-off date and on or before the first day of the month in which the day falls, whether or not received by the Trust, and ·prepayments received by the Trust after the cut-off date and before the first day of the month. Other property of the Trust may include mortgaged properties acquired by foreclosure, reserve funds or other credit support, and insurance policies. The mortgage loans in the Trust may be either ·affiliated mortgage loans originated by CMSI or its affiliates or purchased from third parties and serviced by CMSI or its affiliates, or ·third-party mortgage loans originated by third parties and sold to CMSI on a “servicing retained” basis—that is, where a third party (a third-party servicer) continues to service the loan. Classes of certificates The certificates of the series are divided into a number of classes with different interest and principal payment characteristics. The supplement describes each class of certificates in the series. Some classes of certificates may not be offered publicly but may be retained by CMSI or sold privately (including sales to CMSI affiliates). Only certificates rated as investment grade by a nationally recognized rating agency are offered by this prospectus. In addition to those regular classes of certificates that have a principal balance and/or an interest rate, there will be one or more residual classes of certificates that will have no interest rate and may have no principal balance. A residual class will receive in each month only amounts that were available for distribution but that exceeded the distributions to be made to the regular classes. Because the distributions of principal and interest on the regular classes are designed to equal the scheduled principal and interest payments on the mortgage loans, the residual certificates will have negligible value. Residual certificates are not offered by this prospectus. Principal and notional balances of classes and certificates Each class of certificates, other than a residual class, will have a principal balance or a notional balance. If a class only receives allocations and distributions of interest, it is an interest-only (or
